Name: Commission Regulation (EEC) No 2764/90 of 27 September 1990 on provisional measures applicable in the cereals sector after the unification of Germany
 Type: Regulation
 Subject Matter: trade policy;  Europe;  international security;  European construction;  political geography
 Date Published: nan

 29 . 9 . 90 Official Journal of the European Communities No L 267/9 COMMISSION REGULATION (EEC) No 2764/90 of 27 September 1990 on provisional measures applicable in the cereals sector after the unification of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas, in view of the difficulties of adapting the marketing of cereals in the territory of the former German Democratic Republic to Community market conditions, the intervention agency should continue, in that territory after unification, to buy in cereals until not later than 31 October, and to make payments to the seller within a shorter time limit than that laid down in Article 4 (2) of Commission Regulation (EEC) No 1 569/77 of 1 1 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (2), as last amended by Regulation (EEC) No 1841 /90 (3) ; Article 1 1 . The German intervention agency is hereby autho ­ rized to continue, until the date on which the proposals presented by the Commission to the Council in its communication of 21 August 1990 are adopted, and not later than 31 October 1990, to buy in cereals harvested in the territory of the former German Democratic Republic and situated in that territory when offered for sale . The stocks established in this way shall be taken over by the Community at the value determined in accordance with Article 8 of Council Regulation (EEC) No 1883/78 (4), not including financing and storage costs . 2. When cereals are taken over the German interven ­ tion agency in the territory of the former German Democratic Republic, compliance with Article 3 (6) and Article 4 (2) of Regulation (EEC) No 1569/77 shall not be required . 3 . Germany is hereby authorized to continue to pay from national funds the additional refund added to the amount fixed by Community rules on exportation of products which are the subject of agreements concluded by the former German Democratic Republic with third countries before 3 October 1990. Agreements not contai ­ ning precise undertakings regarding prices and qualities shall not be taken into consideration . Whereas, for administrative reasons, the German authori ­ ties should provisionally not be required to comply with Article 3 (6) of Regulation (EEC) No 1 569/77 in respect of the territory of the former German Democratic Repu ­ blic : Whereas it is necessary, in order to ensure the stability of the Community market, to guarantee the fulfilment of agreements concluded by the former German Democratic Republic with third countries before unification ; whereas, for that purpose, Germany should be authorized to make up, from national funds, the amount of the export refund for the products concerned ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. Whereas the measures provided for in this Regulation are to apply subject to any changes resulting from the deci ­ sions taken by the Council on the proposals presented to it by the Commission on 21 August 1990 ; (') OJ No L 263, 26. 9 . 1990, p. 1 . (2) OJ No L 174, 14. 7 . 1977, p. 15 . P OJ No L 168 , 30 . 6 . 1990, p. 14. (4) OJ No L 216, 5. 8 . 1978, p. 1 . No L 267/ 10 Official Journal of the European Communities 29 . 9 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission